UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 9, 2017 Hickok Incorporated (Exact Name of Registrant as Specified in Charter) Ohio 0-147 34-0288470 (State or Another Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 10514 Dupont Avenue Cleveland, Ohio (Address of Principal Executive Offices) (Zip Code) (216)541-8060 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.☐ Item 2.02 Results of Operations and Financial Condition. On August 9, 2017, Hickok Incorporated issued a news release announcing results for the three and nine months ended June 30, 2017. The news release is furnished herewith as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. 99.1News Release, dated August 9, 2017 (d) Exhibits. Exhibit No. Description of Exhibit News Release Dated August 9, 2017 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HICKOK INCORPORATED Date: August 11, 2017 /s/ Kelly J. Marek Name: Kelly J. Marek Vice President and Chief Financial Officer 2 EXHIBIT INDEX Exhibit No. Description of Exhibit News Release Dated August 9, 2017 3
